Exhibit 10.1

 



 



 

 

AMENDMENT NO. 1

TO THE

TOREADOR RESOURCES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

TOREADOR RESOURCES CORPORATION, a Delaware corporation (the “Company”), pursuant
to the authority granted in Article 9 of the Toreador Resources Corporation 2005
Long-Term Incentive Plan (the “Plan”), hereby amends the Plan, effective as of
May 9, 2006 and subject to the approval of the requisite vote of the
stockholders of the Company, to increase (i) the number of shares of Common
Stock that are subject to the Plan and (ii) the number of shares of Common Stock
relating to “Awards” (as defined in the Plan) that may be granted to an
“Executive Officer” (as defined in the Plan) during any calendar year.

 

1.   Effective as of May 9, 2006, the first two sentences of Section 5.1 are
hereby amended by deleting said sentences in their entirety and substituting in
lieu thereof the following:

Subject to adjustment as provided in Articles 11 and 12 of the Plan, the maximum
number of shares of Common Stock that may be delivered pursuant to Awards, other
than Incentive Stock Options, granted under the Plan is 750,000 shares, and the
maximum number of shares of Common Stock that may be delivered pursuant to
Incentive Stock Options is 100,000 shares. Subject to adjustment pursuant to
Articles 11 and 12, no Executive Officer may receive in any calendar year (i)
Stock Options or SARs relating to more than 50,000 shares of Common Stock, or
(ii) Restricted Stock, Restricted Stock Units, Performance Awards or Other
Awards that are subject to the attainment of Performance Goals relating to more
than 50,000 shares of Common Stock; provided, however, that all such Awards to
any Executive Officer during any calendar year shall not exceed an aggregate of
more than 100,000 shares of Common Stock.

2.   Except as amended hereby, the Plan, as previously amended, shall remain in
full effect.

IN WITNESS WHEREOF, the Plan is amended effective as of the dates set forth
above.

 

TOREADOR RESOURCES CORPORATION

 

By:

/s/ G. Thomas Graves III

Name: G. Thomas Graves III

 

Title: President and CEO

 

 

 

 